It will be noted that appellee in its contract with appellant reserved "the right at all times to require" her "to *Page 1113 
board in homes" it approved. As commonly used, the word "board" means lodging as well as food. Century Dictionary; Heron v. Webber, 103 Me. 178,68 A. 744. That it was used in that sense in the contract will not be doubted, when the obvious reason why the reservation was made is kept in mind. The plain meaning of the stipulation was that appellee was to have the right while appellant attended its school to require her to room, as well as to take her meals, at homes it approved. It was not against either the law or public policy for the parties to so contract. Therefore the stipulation was a valid one, and appellee was acting within its lawful right under the contract when it insisted that appellant should move from Mrs. Alford's to another rooming house. But appellant insists that, if appellee had such a right, the penalty provided by the contract for a refusal by her to comply with the requirement was only to limit her scholarship to 3 1/2 months, and that appellee had no right to expel her from the school because of such refusal. The answer to that is, we think, that it did not appear from the testimony that appellee expelled appellant from the school. All it did was to insist that she cease her attendance at its school until she complied with the demand it made on her to move to another rooming house. So far as the testimony in the record shows to the contrary, there has never been a time since she was requested to move from Mrs. Alford's when appellant has not been at liberty to resume her attendance at the school on her compliance with the demand she agreed by her contract appellee might make of her.
The judgment is affirmed.